Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/4/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/4/2021.  In particular, claim the improper multiple dependency of claims 6, 8, and 10 have been removed.  Thus, the following action is properly made final.

Claim Objections
Claims 1, 8, and 11 are objected to because referring to the aqueous matte coating composition as “the coating composition” is inconsistent with the term “aqueous matte coating composition”  introduced in the preamble.  In order to full antecedent basis that is consistent, it is suggested that “the coating composition” or “the matte coating composition” be replaced with --the aqueous matte coating composition--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 2015/0197659) in view of Dikmans (EP 2 657 308) and Robertson (US 7,078,102).
ith respect to claims 1 and 8, Kamel discloses an aqueous coating composition for anti-glare (i.e., matte) coating comprising first polymeric particles having average diameter of 0.60-0.99 μm having Tg of 20°C or less, second polymeric particles having particle size of 2-20 μm and Tg of 20°C or less, and third polymeric (corresponds to claimed polymer binder) particles having diameter of 50-500 nm (0.050-0.5 μm)—wherein the relative amount of first to second particles is 0.25:1 to 2:1 and the ratio of the total of first and second particles to third particles is 0.15:1 to 10:1 which overlaps with claimed amounts (claim 1).  The polymeric particles are acrylic polymers (claim 3).
Kamel discloses that the aqueous coating composition can contain well known adjuvants such as waxes (paragraph 0041), however, it fails to disclose slip additives including a wax dispersion and a silicone emulsion.
Dikmans discloses an aqueous curable coating composition comprising a wax emulsion (abstract) and teaches that the wax emulsion is added in an amount of 1.5-8 wt % and provides for scratch resistance to the coatings (paragraphs 0044-0045).  Dikmans also exemplifies the addition of a slip additive that is a high molecular silicone (i.e., polydimethylsiloxane) additive in an amount of 0.1 wt % in combination with the wax emulsion (paragraph 0072, Table). 
Dikmans does not disclose that the silicone slip additive is in an emulsion.
Robertson discloses an aqueous coating composition and teaches that slip aids include waxes and silicones and that they can be provided in the form of solutions, dispersions, or emulsions (abstract; col. 4, lines 7-29).
Given that Kamel is open to the use of additives such as waxes and further given that Dikmans and Robertson teach that slip additives includes mixtures of a wax dispersion and silicone emulsion to provide scratch resistance in coatings, it would have been obvious to one of ordinary skill in the art to utilize a mixture of a wax dispersion and silicone emulsion within claimed amounts in the aqueous coating composition of Kamel.  Case law holds that the selection of a known material based on its prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 6, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mixture of wax dispersions.
With respect to claim 10, Dikmans discloses that the wax emulsions includes polyolefin waxes (paragraph 0046).
	With respect to claim 11, Kamel discloses that the coating composition is applied to a substrate and dried or is allowed to dry (paragraph 0045).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 2015/0197659) in view of Dikmans (EP 2 657 308) and Robertson (US 7,078,102) and further in view of Chiou (US 2007/218291).
The discussion with respect to Kamel, Dikmans, and Robertson in paragraph 6 above is incorporated here by reference.
Kamel discloses that additives include rheology modifiers (paragraph 0041), however, it fails to disclose polyurethane dispersion.
Chiou discloses an acrylic aqueous composition for forming a matte coating (abstract) and teaches that suitable rheology modifiers include urethane polymers which are in dispersions (paragraph 0076).
Given that both Kamel and Chiou are drawn to acrylic aqueous matte coating compositions and further given that Kamel discloses rheology modifiers, it would have been obvious to one of ordinary skill in the art to utilize the urethane dispersions of Chiou in the composition taught by Kamel, Dikmans, prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Kamel does not disclose a first acrylic bead with a calculated Tg of -30 to 10°C.
The first particles of Kamel have average diameter of 0.60-0.99 μm having Tg of 20°C or less which overlaps with claimed Tg range of -30 to 10°C.

Applicant argues that Kamel does not disclose a second acrylic bead with a calculated Tg of -60 to 0°C
The second polymeric particles having particle size of 2-20 μm and Tg of 20°C or less which overlaps with claimed range of -60 to 0°C.

Applicant argues that Kamel does not disclose 1030 wt % of a polymer binder.
The ratio of the total of first and second particles to third particles (binder) is 0.15:1 to 10:1 which provides for an amount of binder in wt % of 9-87 which overlaps with claimed amounts.  

Applicant argues that Kamel in combination with Dikmans and Robertson does not disclose a slip additive comprising a polydimethlsiloxane-based emulsion and a wax dispersion.
The combination of references discloses a silicone (i.e., polydimethylsiloxane-based) emulsion and a wax dispersion.as known additives in the art to provide scratch resistance and anti-slip properties.
Applicant argues that the cited prior art fails to disclose improved friction performance and reduction in gloss while maintaining heat seal resistance which is not taught by the prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved friction performance and reduction in gloss) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, while the prior art does not explicitly disclose the combination of properties, case law holds that “[a]s long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”  In re Beattie, 974 F.2d 1309, 132 (Fed. Cir. 1992).

Applicant argues that the examples of the specification prove that the claimed invention unexpectedly provides for improved friction performance and reduction in gloss while maintaining heat seal resistance.
The data has been fully considered, however, unexpected results have not been established because the data is not a proper comparison to the closet prior art.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  Specifically, Tables 3 and 4 of the specification are relied upon by applicant to establish criticality for the claimed mixture of wax dispersion and silicone emulsion, however, the inventive examples include a mixture of wax dispersion and the comparative examples do not include either one.  Because Kamel discloses a coating composition with a matt finished comprising waxes and because Dikmans discloses that a wax emulsion is added to provide scratch resistance and silicone is added as a slip additive, the differences in 

Applicant argues that there is no specific teachings of adding both a wax dispersion and a silicone emulsion to the coating composition of Kamel.  
The examiner disagrees because case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  Given that Dikmans and Robertson teach known additives in the coatings art, it would have been obvious to one of ordinary skill in the art to select both a wax dispersion and a silicone emulsion—absent a showing of criticality for the combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn